UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2098


CRYSTAL WEAVER BROWN, for KMM and KMM,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,    Commissioner   of   the   Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Kaymani Daniels West, Magistrate
Judge. (5:15-cv-00320-KDW)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal Weaver Brown, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina;
Quinn    E.N.    Doggett,   SOCIAL    SECURITY  ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Crystal Weaver Brown appeals the magistrate judge’s order

upholding the Commissioner’s denial of Brown’s application for

supplemental security income on behalf of her minor son. *                      We

have       reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Brown v. Colvin, No. 5:15-cv-00320-KDW (D.S.C. Aug. 22,

2016).       We dispense with oral argument because the facts and

legal      contentions     are    adequately   presented     in   the   materials

before      this   court    and   argument   would    not   aid   the   decisional

process.



                                                                          AFFIRMED




       *The parties consented to the jurisdiction                         of   the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).



                                         2